Fill in this information to identify your case:

Debtor 1 Robert F Robben

Debtor 2
(Spouse, if filing)

 

United States Bankruptcy Court for the: District of Kansas

 

Case number 20-10196 (1 Check if this is an amended filing

(if known)

Official Form 122B
Chapter 11 Statement of Your Current Monthly Income 10/19

You must file this form if you are an individual and are filing for bankruptcy under Chapter 11. If more space is needed, attach a separate
sheet to this form. include the line number to which the additional information applies. On top of any additional pages, write your name and

case number (if known).

Calculate Your Current Monthly Income

1. What is your marital and filing status? Check one only.

 

[7] Not married. Fill out Column A, lines 2-11.

(J Married and your spouse is filing with you. Fill out both Columns A and B, lines 2-11.
[¥] Married and your spouse is NOT filing with you. Fill out Column A, lines 2-11.

Fill in the average monthly income that you received from all sources, derived during the 6 full months before you file this bankruptcy
case. 11 U.S.C. § 101(10A). For example, if you are filing on September 15, the 6-month period would be March 1 through August 31. If the amount
of your monthly income varied during the 6 months, add the income for all 6 months and divide the total by 6. Fill in the result. Do not include any
income amount more than once. For example, if both spouses own the same rental property, put the income from that property in one column only. If

you have nothing to report for any line, write $0 in the space.

 

 

Column A Column B
Debtor 1 Debtor 2
2. Your gross wages, salary, tips, bonuses, overtime, and commissions (before all
payroll deductions). $ 0.00 $
3. Alimony and maintenance payments. Do not include payments from a spouse if
Column B is filled in. $ 0.00 $

 

4. All amounts from any source which are regularly paid for household expenses
of you or your dependents, including child support. Include regular contributions
from an unmarried partner, members of your household, your dependents, parents,
and roommates. Include regular contributions from a spouse only if Column B is not
filled in. Do not include payments you listed on line 3. $ 1,209.00 $

5. Net income from operating a

 

 

 

 

 

 

business, profession, or farm Debtor 1 Debtor 2
Gross receipts (before all deductions) $ 92,009.00
Ordinary and necessary operating expenses -$ 90,654.00

. . . Copy here
Net monthly income from a business, profession, or farm $ 0.00 >$ 1,355.00 ¢

6. Net income from rental and
other real property Debtor. 1 Debtor 2
Gross receipts (before all deductions) $ 0.00
Ordinary and necessary operating expenses -$ 0.00
Copy here
Net monthly income from rental or other real property $ 0.00 “PY >$ 0.00 ¢
Official Form 122B Chapter 11 Statement of Your Current Monthly Income page 14

Software Copyright (c) 1996-2020 Best Case, LLC - www.bestcase.com Best Case Bankruptcy

Case 20-10196 Doc#30 Filed 03/31/20 Page1of3
Debtorr1 Robert F Robben

7. Interest, dividends, and royalties

Case number (ifknown) 20-410196

Column A Column B
Debtor 1 Debtor 2

$ 0.00 $

 

8. Unemployment compensation $ 0.00 $

Do not enter the amount if you contend that the amount received was a benefit under
the Social Security Act. Instead, list it here:

For you

For your spouse

$ 0.00
$

9. Pension or retirement income. Do not include any amount received that was a
benefit under the Social Security Act. Also, except as stated in the next sentence, do
not include any compensation, pension, pay, annuity, or allowance paid by the
United States Government in connection with a disability, combat-related injury or
disability, or death of a member of the uniformed services. If you received any retired
pay paid under chapter 61 of title 10, then include that pay only to the extent that it

does not exceed the amount of retired pay to which you would otherwise be entitled
if retired under any provision of title 10 other than chapter 61 of that title. $

0.00 ¢

 

10. Income from all other sources not listed above. Specify the source and amount.
Do not include any benefits received under the Social Security Act; payments
received as a victim of a war crime, a crime against humanity, or international or
domestic terrorism; or compensation, pension, pay, annuity, or allowance paid by the
United States Government in connection with a disability, combat-related injury or
disability, or death of a member of the uniformed services. If necessary, list other
sources on a separate page and put the total below.

 

0.00 $

 

Total amounts from separate pages, if any. +

11. Calculate your total current monthly income.
Add lines 2 through 10 for each column.
Then add the total for Column A to the total for Column B.

 

nnn

0.00 «=$

 

$ 2,564.00 |+¢$

$ 2,564.00

 

 

 

 

 

 

 

 

 

 

Official Form 122B

Chapter 11 Statement of Your Current Monthly Income

Software Copyright (c) 1896-2020 Best Case, LLC - www.bestcase.com

Case 20-10196 Doc#30 Filed 03/31/20 Page 2 of 3

page 2
Best Case Bankruptcy
Debtor1 Robert F Robben Case number (if known) 20-10196

 

 

Sign Below

By signing here, under penalty of perjury | declare that the information on this statement and in any attachments is true and correct.

X /s/ Robert F Robben

Robert F Robben
Signature of Debtor 1

Date March 30, 2020

 

 

 

 

MM/DD /YYYY
Official Form 122B Chapter 11 Statement of Your Current Monthly Income page 3
Software Copyright (c) 1996-2020 Best Case, LLC - www.bestcase.com Best Case Bankruptcy

Case 20-10196 Doc#30 Filed 03/31/20 Page 3of3
